NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-1504

                          I4I LIMITED PARTNERSHIP and
                    INFRASTRUCTURES FOR INFORMATION INC.,

                                                   Plaintiffs-Appellees,

                                              v.

                              MICROSOFT CORPORATION,

                                                   Defendant-Appellant.


Before SCHALL, PROST, and MOORE, Circuit Judges.

PROST, Circuit Judge.

                        ON PETITION FOR PANEL REHEARING

       A combined petition for panel rehearing and rehearing en banc was filed by

Microsoft Corporation. A response was invited by the panel and filed by i4i Limited

Partnership.   That was followed by Microsoft’s Motion for Leave to File a Reply in

Support of Combined Petition for Panel Rehearing and Rehearing En Banc.

       Among the issues on which Microsoft has sought rehearing is the holding that

Microsoft did not challenge the district court’s denial of Microsoft’s post-verdict JMOL on

willfulness. i4i Ltd. v. Microsoft Corp., 589 F.3d 1246, 1273 (Fed. Cir. 2009). Microsoft

argues that this conclusion is factually incorrect, that review of the jury’s willfulness

verdict is required, and that it should prevail on that question.
       IT IS ORDERED THAT:


       (1) Microsoft’s Motion for Leave to File a Reply in Support of Combined Petition

for Panel Rehearing and Rehearing En Banc is granted.

       (2) Microsoft’s Petition for Panel Rehearing is granted for the limited purpose of

revising portions of the discussion of willfulness.

       (3) The previous opinion in this appeal issued December 22, 2009 and reported

at i4i Ltd. v. Microsoft Corp., 589 F.3d 1246 (Fed. Cir. 2009), is withdrawn and replaced

with the revised opinion accompanying this order.

       The Petition for Rehearing En Banc will be circulated to the full court along with a

copy of this order.

                                                  FOR THE COURT



 March 10, 2010 ___                                /s/ Jan Horbaly
Date                                              Jan Horbaly
                                                  Clerk




cc:    Matthew D. Powers
       Donald R. Dunner
       John W. Thornburgh
       Richard Samp




2009-1504                                     2